DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks and Amendments
Applicant’s response filed May 26, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
As an initial matter, it is noted that with respect to the rejection of claims 19-24 (now claims 19-20, 22-24 and 27-37) for double patenting over claims 1-11 of US Patent No. 10,426,774, Applicants have requested that the rejection be held in abeyance.  Since the rejection still applies over the claimed invention, the rejection is maintained herein.
With regard to the rejection of claims 38-40 under 35 USC 103, the rejection is withdrawn in view of the cancellation of the rejected claims.
With regard to the rejection of claims 19-20, 23-24 and 27-28 under 35 USC 102(a) , Applicants contend that the rejection should be withdrawn because the prior art does not teach that mitoxanthrone is an organic molecule “capable of decreasing protein expression from the YES1 gene or decreasing the phosphorylation activity of YES1 protein” and further that it is unclear if mitoxanthrone actually directly affects YES1 or if the effect is indirect. This argument has been considered but was not found to be persuasive.  
Whether the effect on YES1 is direct or indirect has no bearing on if the compound is considered a YES1 inhibitor having the effect recited in the claim.  Even if the effect were indirect, if the administration of the organic molecule has the recited effect, even through some indirect mechanism of action, the administration of the anticipatory compound is resulting in the recited effect and meets the limitations of the claim.  As admitted by Applicants, Abagyan teaches that mitoxanthrone is a YES1 inhibitor, and exhibits a pharmacological effect by intercalating into and crosslinking DNA, thereby disrupting DHA and RNA replication.  Applicants argue that “even if what is stated in Abagyan is true (i.e. that mitoxanthron affects YES1 activity)” when there is no reason established by Applicant for which this teaching should be doubted or would be expected to be untrue.  
To the extent that Applicants argue that the reference does not teach the required limitation of decreasing YES1 protein expression or decreasing phosphorylation activity of YES1, it is noted that a compound and its properties are inseparable and the administration of an anticipatory compound (i.e. YES1 inhibitor) would necessarily have the recited effect (i.e. reduction of YES1 activity and inhibition of YES1).  To this end, MPEP 2112 provides that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”  Such is the case here, since the inhibition of the claimed enzyme activity is a necessary result of the prior art administration of a compound specifically disclosed in the art as having YES1 inhibitory activity.  The fact that this effect was not recognized or assayed in the prior art, or that the precise mechanism of the inhibition of YES1 may not have been described, does not render the instant claims patentable over the prior art disclosure.  Accordingly, the rejection is maintained herein.


Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was not found to be allowable over the prior art with respect to new claims 38-40.  However, claim 19 was found to be free of the prior art with respect to the elected species.  Thus, in order to promote compact prosecution, the scope of the search and consideration was expanded to the drugs described in the rejection under 35 USC 102 herein.  Since this scope remains unallowable, the scope of search and consideration remains the same as previously indicated.

Status of Claims
Currently, claims 19, 20 and 22-37 are pending in the instant application.  Claims 25-26 remain withdrawn from consideration as being directed to a non-elected invention or species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 19, 20, 22-24 and 27-37 read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19-20, 23-24 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stein et al., as evidenced by Abagyan.
Stein et al. teach that activation of the Wnt/B-catenin pathway is frequently observed in colorectal cancers.  Chemosensitivity towards 24 anticancer drugs was determined.  Several cell lines were treated with multi-drug resistant associated drugs Adriamycin, paclitaxel, vincristine, etoposide, mitoxanthrone and topotecan, as well as chemotherapeutics melphalan and 5-fluorouracil.  Figure 7E is anticipatory with respect to the use of a small molecule organic YES1 inhibitor since, as evidenced by Abagyan, mitoxanthrone has activity as a YES1 inhibitor.  Thus, the reference teaches the use of a YES1 inhibitor in a method of treating Wnt/B-catenin active cancer.  The claimed effect of reducing YES1 activity would necessarily happen as a result of administration of an anticipatory compound in an anticipatory method.  Since the prior art teaches all required limitations of the claims, the claimed invention is anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 22-24 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,426,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of treating cancer in a subject in need thereof comprising first determining that the subject has a Wnt/B-catenin active cancer, and then administering a therapeutic amount of a YES1 inhibitor which is a nucleic acid, antibody or organic molecule capable of decreasing protein expression from the YES1 gene or decreasing the phosphorylation activity of YES1 protein.  Dependent patented claims specify an identical scope of cancers as in instant claim 20 as well as each cancer set forth in claims 28-37 (see patented claim 10).  Patented claim 3 limits the YES1 inhibitor to the instantly elected dasatanib.  Patented claims 4-5 require further administration of a chemotherapeutic agent as in instant claim 21.  Patented claim 6 further specifies that the B-catenin level of the cancer is unaffected upon administration of the YES1 inhibitor as in instant claim 23, while patented claims 9-11 recite that the mutational status of KRAS in the cancer is normal.  Since the patented claims overlap with the instantly claimed methods and would have led a person of ordinary skill in the art to the methods of treatment of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699